Citation Nr: 0919852	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a total knee 
replacement, left knee (a left knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran served on active duty from September to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the Veteran's claim of 
entitlement to service connection for a total knee 
replacement, left knee.  

In April 2009, the Veteran was afforded a travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
The transcript of that hearing has been associated with the 
claims file.  


FINDING OF FACT

The evidence clearly and unmistakably shows that a torn 
medial meniscus, left knee, preexisted service, and that it 
did not chronically worsen or increase in severity during 
service.  


CONCLUSION OF LAW

The Veteran's preexisting torn medial meniscus, left knee, 
was not aggravated during active service.  38 U.S.C.A. §§ 
1110, 1111, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection 
for a total knee replacement, left knee.  During his hearing, 
he testified that inservice findings of a preexisting left 
knee disorder are in error, and that he did not have a left 
knee disorder prior to service.  He further testified that he 
sustained a left knee injury while carrying another soldier 
on his back during training, and that he was treated at a 
hospital for this injury, to include injections of dye into 
the knee which resulted in a diagnosis of a torn medial 
meniscus.  He has submitted statements from three family 
members, who assert that the Veteran did not have a left knee 
injury prior to service.  He has also submitted a number of 
photographs of himself, to include pages from his high school 
yearbook, and photographs taken during service, in support of 
his argument that he was physically active prior to service 
and did not have a left knee injury prior to service.  These 
photographs show him in various athletic activities, to 
include playing football and participating in a marching 
band.   

The Board first notes that the Veteran's entrance examination 
report, dated in May 1969, shows that his lower extremities 
were clinically evaluated as normal, and that there were no 
other indications of a left knee disorder.  In an associated 
"report of medical history" he did not indicate a history 
of any relevant knee symptoms.  

Given the foregoing, the Veteran is entitled to a presumption 
of soundness at service entrance.  Therefore, the Board must 
determine whether the presumption of soundness is rebutted by 
clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre-
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).  

The Veteran's service treatment reports include a flight 
physical examination report, dated October 2, 1969, which 
shows that his lower extremities were clinically evaluated as 
normal.  The report notes "left knee hurts all the time with 
exercise - throbs at night."  In an associated "report of 
medical history" he did not indicate a history of any 
relevant knee symptoms.  See also report dated October 22, 
1969 (noting "left knee hurts all the time with exercise - 
throbs at night- slightly swollen").  

A report, dated October 13, 1969, notes "injured knees in 
football in 1965."  The Veteran reported left knee symptoms 
of "giving out," swelling, and locking.  On examination, 
mild crepitation was noted, and there was 1/2-inch of atrophy 
at the left quadriceps.  There was no ligamentous 
instability.  X-rays were noted to be normal.  The impression 
was possible torn medial meniscus.  The report notes that he 
was scheduled for an arthrogram on October 21, 1969.  

An entry dated October 22, 1969, notes "arthrogram shows 
tear left medial meniscus."  

A "narrative summary," dated  October 27, 1969, shows that 
the Veteran reported that he "injured his left knee in a 
football accident in 1965.  Since that time the left knee has 
given out, swollen and locked on multiple occasions."  The 
diagnosis was torn medial meniscus, left knee.  The report 
indicates that this injury was not incurred in the line of 
duty, and that it existed prior to service (EPTS).  The 
report further notes that the Veteran did not meet induction 
standards, and that he was recommended for presentation to 
the medical board for separation of an EPTS condition "not 
service aggravated."  

A Medical Board examination report, dated October 23, 1969, 
notes pain at the medial meniscus, left knee, and that the 
Veteran had a torn medial meniscus, left knee.  The report 
indicates that this injury was not incurred in the line of 
duty, and that it existed prior to service.  

A Medical Board report (DA 8-118), dated in November 1969, 
indicates that the Veteran had a torn medial meniscus of the 
left knee that was not incurred in the line of duty, that it 
existed prior to service, that it was not aggravated by 
active duty, and that separation was recommended "by reason 
of erroneous enlistment."  

As for the post-service medical evidence, it indicates that 
in March 1970, the Veteran underwent an arthrotomy and medial 
meniscectomy, with debridement of the patella.  The next 
relevant medical evidence is dated about 30 years later, in 
late 2000.  It shows complaints of left knee symptoms.  In 
June 2001, the Veteran underwent a left knee replacement.  He 
has received ongoing treatment for left knee symptoms since 
that time.  

A VA examination report, dated in February 2006, shows that a 
physician indicated that he could not "support or refute" 
the Veteran's reported history (including that he did not 
have a preexisting left knee disorder), but that the record 
suggested that his injury was not service-connected.  He 
further noted that the Veteran's knee replacement following 
remote surgery for a torn medial meniscus was "a common 
pattern of evolution after meniscal injury." 

The Board first finds that the evidence clearly shows that 
the Veteran had a left knee disorder that preexisted his 
service.  In this case, there are no preservice records of 
left knee treatment in the record.  However, two service 
treatment reports show that the Veteran reported a preservice 
history of a left knee injury that was incurred during 
participation in a specific activity, i.e., a football 
injury.  At that time, he also reported specific residual 
symptoms due to his football injury, i.e., giving out, 
swelling, and locking "on multiple occasions."  

The Veteran is competent to report such a history, and his 
submitted photographs show that he played football in high 
school.  Miller; Harris.  Furthermore, service treatment 
reports dated only two weeks after induction (i.e., on 
October 2, 1969) note a history of left knee symptoms, and 
mild left knee crepitation, and atrophy of the left 
quadriceps, were noted less than one month after induction 
(i.e., on October 13, 1969).  The service treatment reports 
clearly show that service physicians determined that the 
Veteran's torn medial meniscus of the left knee existed prior 
to service, that it was not incurred in the line of duty, 
that separation was recommended "by reason of erroneous 
enlistment," and that he did not meet induction standards 
(emphasis added).  There is no medical opinion or finding of 
record to contradict these clear in-service findings.  

Although the Veteran has asserted that he did not have a 
preexisting left knee injury, and although he has submitted 
several lay statements in support of this assertion, the 
Board affords the service treatment reports far more 
probative value, as they were created contemporaneously with 
his service in 1969, about 40 years ago.  Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  Under the circumstances, the 
Board finds that there is clear and unmistakable evidence to 
rebut the presumption of soundness.  The service records in 
this case are unmistakably unambiguous.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2008).  The Court has 
recently held that the presumption of soundness may only be 
rebutted where there is clear and unmistakable evidence that 
the condition both preexisted service and was not aggravated 
by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.  

With regard to the issue of aggravation, the Board finds that 
the evidence is insufficient to show that the Veteran's 
preexisting left knee condition underwent an increase in 
severity during service.  The Veteran's Medical Board reports 
show that service physicians determined that his preexisting 
torn medial meniscus was not aggravated by his service.  To 
the extent that the Veteran asserts that he sustained a left 
knee injury during service, while carrying another soldier on 
his back, the service treatment reports do not support this.  
While he may very well have experience left knee symptoms 
such as pain during training, none of the service treatment 
reports note any such inservice left knee injury.  In this 
regard, the Veteran appears to have testified that he 
received treatment right after the alleged left knee injury 
that involved injections of dye into the left knee, and which 
showed a torn medial meniscus.  However, the service medical 
reports do not corroborate this.  Rather, they indicate that 
he reported a history of left knee pain on October 2, 1969, 
that he received treatment for left knee symptoms on October 
13, 1969, and that he was scheduled for an arthrogram about 
one week later, on October 21, 1969.  See also service 
treatment report, dated October 22, 1969 (noting "arthrogram 
shows tear left medial meniscus").  

Finally, there is no post-service medical evidence which 
contradicts the conclusions in the service treatment records 
regarding aggravation, and the February 2006 VA examiner 
stated that the record suggests that the Veteran's injury was 
not service-connected.  

Simply stated, the service treatment records provide highly 
probative evidence against the Veteran's claim, clearly 
outweighing all evidence that supports this claim, including 
the statements of the Veteran. 

Based on the foregoing, the Board finds that there is clear 
and unmistakable evidence that the Veteran's left knee 
condition both preexisted service, and was not aggravated by 
service, and that service connection for a total knee 
replacement, left knee, is therefore not warranted.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant; VAOPGCPREC 3-
2003.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that a left 
knee disability was caused by service, which ended in 1969 
(about 40 years ago).  In this case, while a veteran is 
generally considered competent to report that he perceived 
knee symptoms during service (and not before service), when 
his service treatment reports are considered together with 
his post-service medical records (which clearly indicate that 
he has a preexisting left knee disorder that was not 
aggravated by his service, and which do not contain competent 
credible evidence of causation or aggravation of a left knee 
disorder by the Veteran's service), the Board finds that the 
medical evidence outweighs the Veteran's contentions that the 
claimed condition is related to his service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in December 2005.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded an 
examination and an opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


